F I L E D
                                                                  United States Court of Appeals
                                                                          Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                         MAY 26 2000
                                    TENTH CIRCUIT
                                                                     PATRICK FISHER
                                                                                 Clerk

 SUNIL BABBAR,

          Plaintiff - Appellant,
 v.
                                                       No. 99-3040
 YAR M. EBADI; BRUCE J. PRINCE;                 (D.C. No. CV-97-2677-JWL)
 STANLEY W. ELSEA; JAMES R.                         (District of Kansas)
 COFFMAN; JON WEFALD;
 KANSAS STATE UNIVERSITY,

          Defendants - Appellees.


                             ORDER AND JUDGMENT *


Before BRORBY, PORFILIO and LUCERO, Circuit Judges.



      This appeal arises out of an allegedly unlawful decision by defendant

officials of Kansas State University (“KSU”) to deny tenure to plaintiff-appellant

Sunil Babbar. The district court granted summary judgment to defendants on all

claims. We must determine whether Babbar has presented genuine issues of

material fact with respect to his discrimination, substantive due process, and



      *
        This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. This court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
Kansas state law claims. Exercising jurisdiction pursuant to 28 U.S.C. § 1291, we

affirm.

                                          I

      From 1990 until the termination of his employment in May 1997,

Babbar—a male of Indian national origin and Hindu faith—was employed as

assistant professor in the Department of Management (“the Department”) at

KSU’s College of Business Administration (“the College”). His appointment was

recommended by defendant Yar M. Ebadi, then Department head and

subsequently Dean of the College. The other defendants are Bruce J. Prince,

current head of the Department, Stanley W. Elsea, a tenured member of the

Department and Associate Dean of the College, James R. Coffman, the KSU

provost, and Jon Wefald, the president of KSU.

      During his employment with KSU before he was reviewed for tenure,

Babbar claims to have been the object of three instances of discriminatory

treatment by Ebadi. First, Babbar alleges Ebadi “hired [him] . . . as a last resort

and only after the Caucasian candidates had either taken alternative jobs or

rejected . . . Ebadi’s offers of employment.” (Appellant’s Br. at 4.) Then, after

Babbar accepted the offer of employment, Ebadi “reneged” on promises to furnish

him with summer research and support funds and moving expenses. (I

Appellant’s App. at 123.) Finally, in 1992, Ebadi wrote Babbar a letter of


                                         -2-
reprimand. After receiving Babbar’s response to the letter and despite assuring

Babbar the letter would not be placed in his personnel file, Ebadi nevertheless

placed it in his file.

       By the time his application for tenure was considered in 1994, Babbar

states, he had received consistently excellent reviews of his job performance with

regard to his research and teaching—reviews often superior to those of his

colleagues who were granted tenure—and no reports of deficient performance.

According to Babbar, his research and teaching performance generally compared

favorably with other successful applicants for tenure at the College.

       The Department voted to deny him tenure, first by a vote of six to one when

he applied for early tenure in the fifth year of his employment (1994-95), after

which he withdrew his tenure application, and second by a vote of four to one

with two abstentions when he applied for tenure the subsequent academic year

(Fall 1995). After the second Departmental vote, Prince, as Department head,

forwarded a detailed memorandum to Ebadi, by that time Dean of the College,

recommending that Babbar’s tenure application be denied.

       In the memorandum, Prince discussed the review process, which involved

both review by four “external referees,” (Appellees’ Supp. App. at 210), and two

meetings by the tenured faculty members in the Department, who were able to

consider the reviews of the external referees, (see id.). The discussion at the


                                         -3-
Department meetings “focused on teaching, research, and collegiality,” each

category entailing the examination of several factors. (Id. at 210-11.) With

regard to teaching, the memo reports that the comments of members of the

Department “were generally positive.” (Id. at 212.) Though there were certain

negative comments, Prince stated that “it is my sense that many of the negative

comments on [Babbar’s] teaching are probably issues that have ‘spilled over’

from other aspects of [his] performance.” (Id.)

      With respect to the other two categories considered, research and

collegiality, the memo’s conclusions were decidedly less positive. The criteria

for evaluating Babbar’s “research effectiveness” used by the Department were

fourfold:

      (1) success in publishing top ranked journals in the candidate’s field, (2)
      making a clear contribution of new knowledge to his or her discipline, (3)
      methodological sophistication as indicated by research that uses a valid
      quantitative or qualitative data analytic techniques [sic], and (4) sufficient
      quantity of publication, but also high quality.


(Id. at 211.) In addition, the four external referees had been asked to answer the

following seven questions for purposes of evaluating Babbar’s research:

      (1) Does the applicant have a solid mastery of important areas of his field .
      . . ? (2) Beyond the content areas of research, does the applicant’s work
      demonstrate the skills required to reliably generate new knowledge? (3)
      Has the applicant’s research generated new knowledge . . . ? (4) Does the
      applicant’s research have adequate breadth and depth . . . ? (5) How well
      has the applicant done in communicating to an adequate range of audiences
      . . . ? (6) Does the applicant’s writing display clear and persuasive logic?

                                         -4-
        (7) In general, how does this applicant compare to others in his area who
        are at the same rank?

(Id.)

        The memo concluded that, “[w]hile on the surface, Dr. Babbar’s research

performance has a number of positive aspects, a closer examination identifies a

number of areas of weakness,” and that “these concerns were the most significant

factor in the overall negative response” to his tenure application. (Id. at 212-13.)

In particular, the memo stated that Babbar had neither exhibited a “solid mastery

of an important area of research” nor “made a real contribution (i.e., new

knowledge) in that area.” (Id. at 213.) It found “[h]e has not been successful in

publishing in better quality academic journals (or getting research funding),” but

rather geared his writing “generally . . . for non-academics.” (Id.) In addition,

the memo concluded Babbar’s research demonstrated a “lack of methodological

sophistication” which “does not present a methodology that meets even minimal

standards of reliability and validity, appropriately control [sic] of extraneous

variance, or addresses other standard methodological issues.” (Id.)

        As for “collegiality,” the criteria used by the Department to evaluate this

category included:

        (1) interpersonal honesty and integrity, (2) the effective management of
        conflict and disagreement that are an inevitable part of organizational life,
        (3) trust in the continuing appropriate behavior after tenure is granted, and
        (4) behavior that helps other colleagues successfully contribute to the
        mission.

                                           -5-
(Id. at 211.) In this area, Prince’s memo cited tenured colleagues’ criticisms of

Babbar describing him as “two-faced,” “will say one thing and do another,” and

“will say different things to different people,” as well as characterizing him as

having “zero collegiality” and a “superiority complex.” (Id. at 213.) To illustrate

“the way that Dr. Babbar has gotten himself into trouble on collegial [sic]

grounds,” the memo cited an incident in which Babbar had, entirely unsolicited,

prepared and distributed to all Department heads a summary of “the productivity

of the faculty in the College.” (Id. at 214.) In that summary, Babbar totaled the

publications of all faculty members, but did not distinguish between “[t]op-tier

journal articles and books” on the one hand and “regular conference proceedings”

and “paper abstracts” on the other. (Id.) The effect of the document was “to

unnecessarily irritate people” and cause colleagues to perceive Babbar as

“engag[ing] in tactless and inaccurate self-promotion” and to distrust his teaching

and research record. (Id.)

       The memo concluded, based on the foregoing analysis, that

              The profile of performance that Dr. Babbar’s case presents does not
       lack controversy . . . . Tenure is an extremely long term investment. It is
       one that has an irrevocable and strong impact on the future evolution of a
       department. Given the magnitude of investment that tenure implies and the
       substantial negative indicators I see, I cannot support this case without
       hesitation. Therefore, I must concur with the majority of my departmental
       tenure colleagues and cast a negative vote for Dr. Babbar’s promotion and
       tenure.

(Id. at 215.)

                                         -6-
      The College’s Committee on Promotion and Tenure thereupon reviewed

Babbar’s application for tenure and concluded as follows:

      The vote was negative. His research was described as methodologically
      weak and lacking in overall quality. He was described as a good teacher
      but poor colleague within his department. He was characterized as being
      unable to mentor junior faculty. Two members of the committee described
      him as engaging in unethical behavior on various occasions. They stated
      they had first-hand knowledge of these incidents.

(Id. at 216.) In December 1995, Ebadi informed Babbar that “based on the

recommendations of your departmental faculty, department head, and the College

Committee on Promotion and Tenure, I have decided not to recommend you for

promotion and tenure,” citing the “inadequacy” of his research program as “[t]he

primary reason for this decision.” (Id. at 233.)

      An appeal of the denial of his tenure application to Provost Coffman

resulted in an affirmance of that decision. Coffman stated in a letter informing

Babbar of his affirmance of the decision that,

      in reviewing [additional material compiled in support of the appeal as well
      as the original material submitted], it becomes clear that this matter is
      fundamentally based upon your apparent assumption that if a certain
      number of quantifiable criteria are met, then tenure (and promotioin) has
      been earned and its conferral is automatic. This is not the case. Tenure
      especially is granted when and if the university has [determined] that it is
      in the best interest of the institution and the performance of the individual
      has been deemed sufficient to warrant it.
      ....

      The process followed did not violate university policy or procedure. I do
      not believe discrimination to be involved, having reviewed the ethnic and
      gender mix of the department and college. I do not believe that all of the

                                         -7-
      faculty and administrators who reviewed your application and made a
      collective recommendation did not consider the material, or in someway
      [sic] conspired to do you ill. Thus, there is no reason to believe that this
      decision was arbitrary or capricious.

(I Appellant’s App. at 111.)

      In a final step before commencing litigation in federal court, Babbar filed a

grievance with KSU’s General Faculty Grievance Board, challenging the denial of

tenure, pursuant to which two hearings were conducted, in December 1996 and

January 1997. A faculty spokesman represented Babbar at the hearings, and an

attorney was present to advise him. The tenured faculty members who had voted

against him or abstained in the Department tenure proceeding testified in the

grievance proceedings. Elsea testified that, although Babbar’s lack of collegiality

was of concern to him, he voted against granting tenure on the basis of Babbar’s

research. The others furnished similar testimony. 1

      After conducting the hearings, the grievance panel issued a written report

and recommendation to Wefald, KSU’s president. In that report, the panel found

the Department “failed to follow established procedure in evaluating Dr. Babbar’s

research” in the following ways: (1) by “arbitrarily reject[ing] the opinions of

outside reviewers”; (2) by the failure of several voting members of the

Department to read Babbar’s articles before discounting the opinions of external


      1
        The only witness for whom there is inadequate record evidence of
grievance hearing testimony in this regard is David Andrus.

                                         -8-
reviewers and negatively evaluating his research; (3) by capriciously reasoning

that articles appearing in “high-ranking” journals were published early in

Babbar’s career and therefore did not meet the Department’s research criteria; (4)

by arbitrarily adding an empirical research requirement late in Babbar’s tenure

track progression; and (5) by failing to provide Babbar with a written record of

unsatisfactory research performance, instead consistently rating his research as

“exceeding expectations.” (Appellee’s Supp. App. at 203-04.)

      With regard to collegiality, the panel found the Department “improperly

applied collegiality as a criterion for Tenure and Promotion” because that

criterion had not been previously employed in evaluating tenure applications and

because Babbar had not been sufficiently alerted to problems with collegiality in

the previous evaluations he received. The report recognized, however, that

“[t]here is . . . no doubt that a collegial relationship between Dr. Babbar and his

colleagues and administrators does not exist at this time, and . . . that Dr. Babbar

is, to a degree, responsible for creating this relationship.” (Id.)

      As a result of those findings, the panel issued the following

recommendation:

             The panel judges [find] that there was misapplication of written rules
      and improper action on the part of the University. Nonetheless, it is the
      Grievance Panel’s judgment that professional relationships between Dr.
      Babbar and his departmental colleagues have been permanently and
      irreparably broken. The panel also finds that Dr. Babbar’s continued long-


                                          -9-
        term employment in the Department . . . is not in the best interest of the
        University, the College . . . , the Department . . . , or [Babbar].

              In conclusion, the panel recommends that the administration and
        [Babbar] negotiate a settlement that includes Dr. Babbar’s resignation from
        the University. If that is not possible, the panel has no alternative but to
        recommend that he be granted Tenure and Promotion.

(Id.)

        On reviewing the Grievance Panel’s report, KSU President Wefald issued a

confidential memorandum to the chairperson of the Grievance Board, Coffman,

the president of KSU’s Faculty Senate, and Babbar. The memo definitively

denies Babbar tenure, citing the Faculty Handbook for the proposition that

“tenure is not a right accorded to every faculty member . . . ‘with a record free of

notable deficiencies’” and determining that “tenure is peer-review process,” and

the result of that peer review did not leave Wefald “without a reasonable doubt”

of Babbar’s qualifications for tenure, as required by the Faculty Handbook. (Id.

at 208-09.) The memo further determined that “[Babbar’s] resignation is not

necessary since he is on a terminal contract.” (Id. at 209.)

        Babbar thereupon filed suit in United States District Court for the District

of Kansas against KSU, Ebadi, Elsea, Coffman, and Wefald, alleging reverse sex,

national origin, and religious discrimination claims, violation of his substantive

due process rights, conspiracy, and state tortious interference claims, as well as




                                          -10-
request for injunctive relief (award of tenure). The district court granted

summary judgment to defendants on all claims.

                                          II

      We review Babbar’s appeal of the grant of summary judgment de novo,

applying the same standard as the district court. See McKnight v. Kimberly Clark

Corp., 149 F.3d 1125, 1128 (10th Cir. 1998). Under this standard, we examine

the record to determine whether any genuine issue of material fact is in dispute.

See id. We construe the factual record and reasonable inferences therefrom in the

light most favorable to the nonmoving party. See Curtis v. Oklahoma City Pub.

Schs. Bd. of Educ., 147 F.3d 1200, 1214 (10th Cir. 1998). When the nonmovant

bears the burden of proof at trial, that party can prevail in a motion for summary

judgment only by going beyond the pleadings and presenting evidence sufficient

to establish the existence of a triable issue as to an essential and contested

element of that party’s case. See McKnight, 149 F.3d at 1128.

                                         III

      We turn first to Babbar’s claims of reverse discrimination based on gender

and claims of discrimination based on religion and national origin under Title VII

of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e to 2000e-17.

                                          A




                                         -11-
       With regard to Babbar’s reverse sex discrimination claim, under the

framework set forth by      McDonnell Douglas Corp. v. Green      , 411 U.S. 792

(1973), Babbar bears the initial burden of establishing a prima facie case,

which if shown, raises a rebuttable presumption of unlawful discrimination.

See Perry v. Woodward , 199 F.3d 1126, 1135 (10th Cir. 1999),          cert. denied ,

No. 99-1527, 2000 WL 287741 (U.S. May 15, 2000).             There is “a logical

connection between each element of the prima facie case and the inference of

discrimination.”    Id. at 1136 (citation omitted).

       To establish a prima facie case of gender discrimination under Title VII, a

plaintiff must typically show that   : (1) the plaintiff belongs to a protected

class; (2) the plaintiff was qualified for the job; (3) despite being qualified,

the plaintiff was discharged; and (4) the job was not eliminated after the

discharge.   See id. at 1135 . For a reverse discrimination claim like Babbar’s,

however, the first prong of the prima facie case is modified to require a

showing of background circumstances that support an inference that KSU is

one of those unusual employers who discriminates against the majority or a

historically or socially favored group.      See Notari v. Denver Water Dep’t      ,

971 F.2d 585, 588-89 (10th Cir. 1992).        Alternatively, Babbar can demonstrate

a prima facie case of reverse discrimination either by presenting “direct evidence

of discrimination, or indirect evidence sufficient to support a reasonable

                                           -12-
probability, that but for the plaintiff’s status the challenged employment decision

would have favored the plaintiff.”    Id. at 590. A different standard is applied to

reverse sex discrimination claims because there is no reason to presume

discrimination against historically favored litigants in the event of adverse

employment actions.    See Livingston v. Roadway Express, Inc.        , 802 F.2d 1250,

1253 (10th Cir. 1986).

       In support of his claim, Babbar argues that three less qualified female

professors were given tenure while he was passed over. Such evidence is

insufficient in reverse discrimination cases because the presumption of

discrimination is not afforded to the majority group under the       McDonnell Douglas

framework. As the district court correctly notes, “[t]he only evidence plaintiff

offers in support of his sex discrimination claim is his belief that he was better

qualified for tenure than [three tenured women; this] evidence does not suggest

that defendant discriminates against men.”          Babbar v. Ebadi , No. 97-2677-JWL, at

30-31 (D. Kan. Dec. 31, 1998). Furthermore, as the district court notes, the

record belies any overall favoritism towards women, as another male was given

tenure in the Department at the same time Babbar was refused it, and in his

Department, five of seven tenured members are male—including the Department

head. See id. at 31. Of the three women he points to with tenure, two in his

Department were granted tenure several years before him, and the third, although


                                             -13-
granted tenure at the time Babbar’s tenure application was denied—was granted

tenure in the Accounting Department.      Babbar has failed to show a genuine issue

of material fact as to background circumstances tending to show that KSU is one

of those unusual employers that discriminates against the male majority, nor is

there a genuine issue of material fact that but for his gender he would have been

granted tenure.   See Notari , 971 F.2d at 588-89.   2
                                                         The district court committed no

error in granting defendants’ motion for summary judgment here.

                                           B

      As regards the district court’s grant of summary judgment on his national

origin and religious discrimination claims, KSU does not contest that Babbar has

established a prima facie case. Thus, the only issue on appeal is whether Babbar



      2
         The district court also noted that even if plaintiff had established a prima
facie case, “the record is devoid . . . of any evidence that defendant’s proffered
reasons for denying plaintiff’s tenure application are pretextual.” Babbar, No. 97-
2677-JWL, at 31 n.10. While he presents evidence asserting that his
qualifications for tenure, such as his research, were unfairly judged, Babbar does
not present any evidence that they were dishonestly judged. His own opinions
about his qualifications do not give rise to a material factual dispute. See
Bullington v. United Airlines, Inc., 186 F.3d 1301, 1318 (10th Cir. 1999). Even
if we were to assume that KSU officials misjudged Babbar’s qualifications, such
evidence would not preclude summary judgment. See id. The relevant inquiry is
not whether KSU’s “proffered reasons were wise, fair or correct, but whether
[KSU] honestly believed those reasons and acted in good faith upon those
beliefs.” Id. (citing Sanchez v. Philip Morris Inc., 992 F.2d 244, 247 (10th Cir.
1993) (“Title VII is not violated by the exercise of erroneous or even illogical
business judgment.”)) (further citations omitted).


                                          -14-
has established sufficient evidence of pretext. Once a plaintiff establishes a

prima facie case, the “defendant must then articulate a legitimate,

nondiscriminatory reason for the adverse employment action suffered by the

plaintiff.”   Perry , 199 F.3d at 1135 (citing     McDonnell Douglas , 411 U.S. at

802) . If the defendant is able to articulate a valid reason, the plaintiff can

avoid summary judgment by showing that a genuine dispute of material fact

exists as to whether this reason was pretextual.         See Randle v. City of

Aurora , 69 F.3d 441, 451 (10th Cir. 1995).

       In support of his pretext claim, Babbar argues KSU’s requirement for

empirical research was revealed to him at too late a stage in his pre-tenure career

to enable him to fulfill that requirement and that KSU’s subjective view of his

lack of collegiality was inappropriate. However, he has presented no evidence

that the denial of tenure was due to his national origin or religion. Rather, the

record in this case is replete with evidence that KSU denied Babbar tenure based

on his inability to get along with a number of his colleagues and perceived

deficiencies in his research. His own conclusory opinions about his qualifications

and Ebadi’s anti-Hindu, anti-Indian animus do not give rise to a material factual

dispute. See Bullington v. United Airlines       , 186 F.3d 1301, 1318 (10th Cir. 1999).

Even assuming arguendo that KSU misjudged Babbar’s qualifications or used

questionable criteria in evaluating his tenure application, such evidence would not


                                           -15-
preclude summary judgment under circumstances in which no cognizable

evidence of pretextuality was presented.      See id; see also Randle , 69 F.3d at 454

(“The mere fact that an employer failed to follow its own internal procedures does

not necessarily suggest that the employer was motivated by illegal discriminatory

intent or that the substantive reasons given by the employer for its employment

decision were pretextual.” (citation omitted));      Ingels v. Thiokol Corp. , 42 F.3d

616, 623 (10th Cir. 1994) (holding that deviations from established procedure

“go[] only to process and not to purpose or motivation”). The relevant inquiry in

a Title VII discrimination action is not whether KSU’s “proffered reasons were

wise, fair or correct,” but whether KSU “honestly believed those reasons and

acted in good faith on that belief.”   Bullington , 186 F.3d at 1318 (citing    Sanchez

v. Phillip Morris, Inc. , 992 F.2d 244, 247 (10th Cir. 1993)). Federal courts are

not particularly well-suited to the task of evaluating the criteria for successful

tenured professors and are particularly ill-suited to determine the best candidates.

See id. at 1318 n.14. “We previously have recognized that . . . when analyzing

the pretext issue, [we] do not sit as ‘super-personnel departments’ free to

second-guess the business judgment of an employer.”          Id. (quoting Simms v.

Oklahoma , 165 F.3d 1321, 1330 (10th Cir.),        cert. denied , 120 S. Ct. 53 (1999)).

Viewing the evidence in the light most favorable to Babbar indicates, at most, that

KSU’s decision not to grant tenure may have been unwise and even flawed (as the


                                            -16-
Grievance Panel itself indicated), but no genuine issue of material fact as to

pretext has been shown.

       Nonetheless, the district court thoroughly analyzed the evidence supporting

each of Babbar’s allegations that he was treated differently and not granted tenure

compared to less qualified candidates.      See Babbar , No. 97-2677-JWL, at 21-30.

The district court evaluated each individual to determine if that individual was

similarly situated, and if so, whether the individual was held to a different

standard or was significantly less qualified.       See id. Applying our Circuit’s

precedent in light of the evidence before it, the district court found no support for

a finding of pretext. Based on our comprehensive examination of the record

before us, we take the district court’s view of the matter.    3




       3
         Despite superficial similarities between Bennun v. Rutgers State
University, 941 F.2d 154 (3d Cir. 1991), that case is distinguishable from the case
at bar. To begin with, because Bennun’s case was tried by the district court, the
finding of discrimination in that case was based on the district court’s credibility
determinations and upheld on appeal under the clear error standard of review.
See id. at 178. Furthermore, unlike in the Bennun case, there was an amply
sufficient record of collegiality problems between Babbar and his colleagues—on
its face entirely unrelated to his religion and national origin—to draw the
conclusion that there was no genuine issue of material fact as to whether the
denial of tenure was pretextual. Another important difference between Bennun
and the present case is that the candidate in Bennun was consistently supported
for promotion by individuals in his department most familiar with his research,
see id. at 161-62, whereas in the present case, Babbar’s Department—and those in
charge of reviewing his application—twice denied him tenure. Here, we would be
seriously interfering with KSU’s tenure decision process and acting as a “super-
personnel department[]” contrary to the strictures of Bullington, 186 F.3d at 1318
n.14 (internal quotation omitted). To the extent Bennun can be otherwise

                                             -17-
       In addition to Babbar’s comparisons with other candidates, he argues that

the College has never tenured any Indians or Hindus and has mistreated the only

other Indian employee besides himself. However, as both the district court and

KSU in its brief note, Babbar’s statistics are fatally incomplete because they fail

to show the number of individuals of Indian national origin or Hindu faith, if any,

who were denied tenure by the Department. We have no evidence before us as to

the number of Indians, Hindus, or members of ethnic and religious minorities in

general that have applied for tenure, let alone for other untenured positions, with

KSU. See Doan v. Seagate Tech., Inc. , 82 F.3d 974, 979 (10th Cir. 1996) (“While

statistical evidence may create an inference of discrimination, the evidence may

be so flawed as to render it insufficient to raise a jury question.”). As to the

alleged mistreatment of another Indian employee, evidence that another employee

believes KSU discriminated against him is insufficient to preclude summary

judgment because that evidence constitutes merely a subjective belief of

discrimination.      See Panis v. Mission Hills Bank, N.A.   , 60 F.3d 1486, 1491 (10th

Cir. 1995).   4
                  On the basis of the evidence before us, there are gaps in appellant’s


interpreted, it is contrary to the law of our Circuit.
       4
          With regard to the “collegiality” criterion used by the Department in
reviewing his application for tenure, Babbar argues that our Circuit’s precedent
regards employers’ use of such “subjective” factors as “powerful indicia of
pretext.” (Appellant’s Br. at 18.) However, Babbar misinterprets our precedent
in this regard. For example, in support of his pretext argument, he cites
Mohammed v. Callaway, 698 F.2d 395, 401 (10th Cir. 1983). That case, however,

                                             -18-
case, and we simply find no genuine issue of material fact in this case as to

whether Babbar suffered discrimination due to his religion or national origin.

Summary judgment was appropriate as to these claims.

                                          IV

      With regard to Babbar’s claim against Ebadi under Kansas state law for

tortious interference with prospective business advantage, Babbar alleges Ebadi

deliberately put an inaccurate and discriminatory criticism into his personnel file.

To prevail on that claim, Babbar must show:      “(1) the existence of a business

relationship or expectancy with the probability of future economic benefit to the

plaintiff; (2) knowledge of the relationship or expectancy by the defendant; (3)

that, except for the conduct of the defendant, plaintiff was reasonably certain to

have continued the relationship or realized the expectancy; (4) intentional

misconduct by defendant; and (5) damages suffered by plaintiff as a direct or

proximate result of defendant’s misconduct.”      Noller v. GMC Truck & Coach

Div. , 772 P.2d 272, 276 (Kan. 1989) (quoting     Turner v. Halliburton Co. , 722 P.2d

1106, 1115 (Kan. 1986)) (further citations omitted).



emphasizes that “[t]he use of such subjective criteria . . . ‘may offer a convenient
pretext for giving force and effect to racial prejudice’ and ‘can create a strong
inference of discrimination if there is a showing of significant disparity in the
representation of a particular group.’” Id. (quoting Thornton v. Coffey, 618 F.2d
686, 691 (10th Cir. 1980); Bauer v. Bailar, 647 F.2d 1037, 1045 (10th Cir. 1981))
(further citations omitted) (emphasis added). In the present case, as noted, there
was no adequate showing of such significant disparity of representation.

                                          -19-
       The dispute here is over the whether the district court erred in finding that

Babbar did not demonstrate a reasonable expectancy of tenure under the third

prong of Noller . 5 Based on his positive reviews until the denial of tenure, Babbar

argues that he had every reason to expect tenure would be granted. The district

court nevertheless granted summary judgment to Ebadi based on a variety of

provisions in Babbar’s contract and the Faculty Handbook. Specifically, his

1995-96 contract states his appointment to a “probationary status” was for a

period of nine-months and was subject to a one-year notice of non-reappointment,

which he received in the form of a final, terminal contract for the 1996-97

academic year, by its terms to expire automatically on June 10, 1997. (I

Appellant’s App. at 73, 112-13.)      The Faculty Handbook states that a probationary

faculty member does not have what can be considered a claim to his or her

position: Tenure is neither a “guarantee” nor a “right;” “[t]here can be no simple

list of accomplishments that, when achieved, guarantee that a faculty member will

obtain tenure;” and “[t]enure is not a right accorded to every faculty member[,

n]or is it granted simply as a result of a candidate’s routinely meeting assigned

duties with a record free of notable deficiencies.”   (II Appellant’s App. at 567.)

       Our review of the foregoing provisions and the record of overwhelming

opposition to granting tenure to Babbar indicates that even without the letter of


       5
           Babbar abandoned the tortious interference with contract claim on appeal.

                                            -20-
reprimand in his file, Babbar was unlikely to have been granted tenure and had no

reasonable expectation of tenure on the facts of this case. Ebadi’s conduct thus

does not run afoul of the third prong of the Kansas test for tortious interference

with prospective business advantage, and the district court correctly granted

summary judgment as to this issue.    6



                                             V

       As for Babbar’s conspiracy claim, “the essential elements of a [42 U.S.C.]

§ 1985 claim are: (1) a conspiracy; (2) to deprive plaintiff of equal protection or

equal privileges and immunities; (3) an act in furtherance of the conspiracy; and

(4) an injury or deprivation resulting therefrom.”   Tilton v. Richardson , 6 F.3d

683, 686 (10th Cir. 1993).

       The district court held Babbar failed to meet the first and second elements

of a § 1985(3) conspiracy claim, i.e., he failed to establish agreement and

concerted action as well as the existence of a discriminatory motive to deprive

him of equal protection or equal privileges and immunities. As to the conspiracy

claim, to survive a motion for summary judgment Babbar must furnish a genuine

factual basis to support the existence of the defining elements of a



       6
         Contrary to Babbar’s contention, the fact that he was not an at-will
employee is irrelevant to establishing a reasonable expectation of tenure on the
facts before us: His employment contract was for a finite period, and the tenure
decision, as noted, is highly discretionary.

                                            -21-
conspiracy—agreement and concerted action.             See Crabtree v. Muchmore , 904

F.2d 1475, 1476 (10th Cir. 1990). In that regard, he suggests that he has

proffered indirect evidence showing a meeting of the minds to deny him tenure by

showing members of the tenure committee accepted Ebadi’s letter without

question and upper-level members of the KSU administration “rubber-stamped”

the committee’s recommendation. (Appellant’s Br. at 26.)             But as the district

court points out, Babbar has thereby established only that each defendant arrived

at the same negative conclusion on the question of tenure.           See Babbar , No. 97-

2677-JWL, at 20. That bare coincidence is insufficient to demonstrate a genuine

issue of material fact as to the existence of an agreement between defendants or a

meeting of their minds.    See Muchmore , 904 F.2d at 1476.

       With respect to the discriminatory motive         , a plaintiff must establish that a

class-based or racially discriminatory motive lurks behind the conspiratorial

activities. See Tilton , 6 F.3d at 686 (“[Section] 1985(3) does not ‘apply to all

tortious, conspiratorial interferences with the rights of others,’ but rather, only to

conspiracies motivated by ‘some racial, or perhaps otherwise class-based,

invidiously discriminatory animus.’” (quoting           Griffin , 403 U.S. at 101-02)). To

survive summary judgment, Babbar argues he needed to show only that he was

treated differently than a similarly-situated individual, but needed demonstrate no

specific form of discrimination, relying on          Jacobs, Visconsi & Jacobs, Co. v. City


                                              -22-
of Lawrence , 927 F.2d 1111 (10th Cir. 1991), in support of that proposition.

Jacobs , however, was an action under 42 U.S.C. § 1983, not a § 1985 conspiracy

case. To survive a motion for summary judgment in a § 1985 conspiracy case, we

have stated unequivocally that a plaintiff must establish a genuine issue of

material fact as to class-based or racially discriminatory motives underlying

conspiratorial activities.   See Tilton , 6 F.3d at 686 . As discussed in the context of

his Title VII reverse discrimination claims, Babbar has not provided evidence of

race- or class-based discriminatory motives sufficient to withstand defendants’

summary judgment motion. Because he has not alleged any facts showing

defendants agreed to single him out for disparate treatment or establishing race-

or class-based animus as required by § 1985,       see Kush v. Rutledge , 460 U.S. 719,

725-26 (1983), the judgment of the district court must be affirmed as to this

claim.

                                            VI

         Finally, with regard to the violation of Babbar’s substantive due process

rights, “the Fourteenth Amendment protects citizens from the deprivation of ‘life,

liberty, or property, without due process of law. . . .’ U.S. Const. amend. XIV,

§ 1.” Hennigh v. City of Shawnee      , 155 F.3d 1249, 1253 (10th Cir. 1998).

“[S]ubstantive due process . . . guarantees that the state will not deprive a person

of those rights for an arbitrary reason regardless of how fair the procedures are


                                            -23-
that are used in making the decision.”    Archuleta v. Colorado Dep’t of Insts.    , 936

F.2d 483, 490 (10th Cir. 1991) (citations omitted). Rights protected by due

process are “‘created and their dimensions are defined by existing rules or

understandings that stem from an independent source such as state law.’”          Jones

v. University of Cent. Okla. , 13 F.3d 361, 365 (10th Cir. 1993) (quoting     Perry v.

Sindermann , 408 U.S. 593, 602 n.7 (1972)).

       The burden of identifying the rights allegedly violated by defendants is on

Babbar, see Tonkovich v. Kansas Bd. of Regents      , 159 F.3d 504, 527 (10th Cir.

1998), a burden he failed to meet at the district court level. However, assuming

arguendo that he is referring to the previously asserted claim that he has a right to

tenure, his claim fails because, as discussed, neither his contract nor University

policy as set forth in the Faculty Handbook nor any other provision of Kansas

state law of which we are aware establishes a right to tenure—nor, as the district

court noted, has such a right been recognized.    See Board of Regents of State

Colleges v. Roth , 408 U.S. 564, 578 (1972) (holding that an assistant professor

with no tenure rights did not possess a property interest in continued employment

where the appointment contract “secured absolutely no interest in re-employment

for the next year” and no state statute or university rule secured his interest in

re-employment); Weathers v. West Yuma County Sch. Dist. R-J-1         , 530 F.2d 1335,

1336-38 (10th Cir. 1976) (holding that an untenured teacher employed under


                                           -24-
contracts containing specific terms did not possess a property interest protected

by the Fourteenth Amendment because he possessed no state statutory or

contractual right of continued employment and failed to show any informal

custom or policy of re-employment);         see also Brenna v. Southern Colo. State

College , 589 F.2d 475, 476 (10th Cir. 1978) (“In order to present a claim of

denial of ‘substantive’ due process by a discharge for arbitrary and capricious

reasons, a liberty or property interest must be present to which the protection of

due process can attach.”).

       Even if Babbar had established a fundamental property interest in tenure

protected by substantive due process, the denial of that interest was neither

arbitrary nor lacked a rational basis.      See Curtis , 147 F.3d at 1215;   Brenna , 589

F.2d at 477 (10th Cir. 1978) (“‘Substantive’ due process requires only that

termination of [a protected] interest not be arbitrary, capricious, or without a

rational basis.” (citations omitted)). In     Uhlrig v. Harder , 64 F.3d 567 (10th Cir.

1995), we stated that “the standard for judging a substantive due process claim is

whether the challenged government action would ‘shock the conscience of federal

judges.’” Id. at 573 (quoting Collins v. City of Harker Heights        , 503 U.S. 115

(1992)) (further quotations omitted). To “satisfy the ‘shock the conscience’

standard, a plaintiff must do more than show that the government actor

intentionally or recklessly caused injury to the plaintiff by abusing or misusing


                                              -25-
government power.”      Id. at 574. Rather, a plaintiff “must demonstrate a degree of

outrageousness and a magnitude of potential or actual harm that is truly

conscience shocking.”    Id. In Regents of the University of Michigan v. Ewing   ,

474 U.S. 214 (1985), the Court set forth the following standard for analyzing

substantive due process claims arising out of academic decisions:

      When judges are asked to review the substance of a genuinely
      academic decision. . ., they should show great respect for the
      faculty’s professional judgment. Plainly, they may not override it
      unless it is such a substantial departure from accepted academic
      norms as to demonstrate that the person or committee responsible did
      not actually exercise professional judgment.

Id. at 225 (citation omitted). However unfortunate KSU’s tenure decision may

have been in the present case, Babbar has not presented evidence sufficient to

raise a genuine issue of material fact as to whether KSU’s actions were shocking

to the conscience to an extent meriting the judicial override of KSU’s tenure

decision.




                                              VII

      The judgment of the district court is          AFFIRMED.



                                         ENTERED FOR THE COURT



                                              -26-
Carlos F. Lucero
Circuit Judge




 -27-